DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2022 has been entered.
 	Claims 1-5 remain pending.
Claims 1 and 2 are amended.
Claim 5 remains withdrawn as being directed to non-elected groups or species. 
Claims 1-4 are currently under consideration to the extent that they read upon Applicant’s elected species.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The response filed 03/17/2022 has introduced NEW MATTER into the claims.  
As presently amended claim 1 recites that the “at least one synthetic moluecule is capable of inhibiting CYP1A1 and POMC genes.  Thus, the claim broadly encompasses any synthetic molecule that is capable of inhibiting CYP1A1 and POMC genes, which was not previously encompassed by the claims or the specification as originally filed.  
The response did not point out where support for currently amended claim 1 could be found in the originally filed disclosure.  While Applicant asserted that paragraph [22] provided support, no such support is found in paragraph [22] or anywhere else in the instant specification, in fact, there is no discussion of inhibition at all.  Although the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims, when filing an amendment an applicant should show support in the original disclosure for new or amended claims.  See MPEP 714.02 and 
As presently amended, the claims now recite limitations, which were not clearly disclosed in the specification as filed, and now change the scope of the instant disclosure as filed.  Such limitations recited in the presently amended claims, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C 112.  Applicant is required to provide sufficient written support for the limitations recited in the present claims in the specification or claims, as filed, or remove these limitations from the claims in response to this Office Action.

Rejections Maintained and Made Again – in view of Applicant’s Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann et al (WO 2007/128723) and Schmit (US 2015/0182428) as evidenced by Bell (EP 3069710) (All IDS References).
	Herrmann teaches a composition comprising the active of formula (Ia), which is a benzylidene dimethoxydimethylindanone (see entire document, for instance, page 9, formula Ia).  The composition further comprises vitamin E acetate (tocopheryl acetate), grape seed oil (vitis vinifera seed oil), rosemary oil (Rosmarinus officinalis oil) (see entire document, for instance, page 29, lines 10-30, page 35, lines 14-16, and page 42, lines 15-20).  The composition can further comprise lubricants (see entire document, for instance, page 14, line 3 and page 15, line 12).  Bell provides evidence that rosemary and grape comprise polyphenols (see as evidence, Bell entire document, for instance, Abstract).  It is further noted that Herrmann teaches phenols (see entire document, for instance, page 20, lines 12-15, page 23, lines 2-3).  
	Herrmann, while teaching most of the instantly claimed components, does not directly teach the presence of a siliconized Carpotroche brasiliensis ester, and specifically, hydroxycyclohexyl ethyltrisiloxane sapucainate as instantly claimed in claims 1 and 2.
	Schmit teaches a composition comprising a lubricating agent, and specifically hydroxycyclohexyl ethyltrisiloxane sapucainate (see entire document, for instance, 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to utilize the lubricant hydroxycyclohexyl ethyltrisiloxane sapucainate, as taught by Schmit in the composition of Herrmann.  One would have been motivated to do so since Herrmann teaches that the composition comprises a lubricant, wherein Schmit provides a teaching of particularly useful lubricants.  
Response to Arguments 
	Applicant argues in the remarks filed 03/17/2022 1) not all elements of the pending claims have been addressed.  Specifically, Applicant asserts that the prior art does not address that the composition comprises “at least one synthetic molecule capable of inhibiting CYP1A1 and POMC genes”.  Applicant’s argument is not found persuasive.  First, note the 112 rejection set forth above in view of Applicant’s Amendments.  Second, claim 2, which depends from claim 1 appears to assert that benzylidene dimethoxydimethylindanone meets the requirements of “at least one synthetic molecule capable of inhibiting CYP1A1 and POMC genes”, and since there is no guidance in the instant specification, it is being deemed that benzylidene dimethoxydimethylindanone, as taught by Herrmann reads upon this limitation. 
	Applicant secondly argues that 2) Herrmann and Schmit disclose large “laundry lists” which could not have provided motivation to combine the references in order to reach the present claims.  Applicant’s argument is not found persuasive.  Specifically, Merck & Co., Inc. v. BiocrafiLabs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985). In the instant situation, Herrmann provides specific reasons to select a lubricant as a desirable addition to composition of Herrmann, wherein Schmitt teaches that hydroxycyclohexyl ethyltrisiloxane sapucainate is a known, useful lubricating compound.  Therefore, Applicant’s argument is not found persuasive.  
	Third, Applicant argues 3) Applicant has demonstrated unexpected benefits of the claimed compositions.  Applicant’s argument is not found persuasive.  As noted previously, first, the declaration merely states that they utilized “the claimed composition”, and 

Claims 1-4 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann et al (WO 2007/128723) and Schmit (US 2015/0182428) as set forth above, and further in view of Bell (EP 3069710) (All IDS References).
	The teachings of Herrmann and Schmit are set forth above.
	Herrmann and Schmit, while teaching the instantly claimed components and the presence of polyphenols, do not directly teach that the composition comprises Zingiber officinale polyphenol (i.e. ginger polyphenol).  
	Bell teaches that rosemary, grapes, and ginger all comprise polyphenols (see entire document, for instance, Abstract).  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to utilize ginger either in addition to the other polyphenol comprising components present in Herrmann.  One would have been motivated to do so since Herrmann teaches the presence of rosemary and grape, prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
Response to Arguments 
	Applicant argues in the remarks filed 03/17/2022 that Bell does not cure the alleged deficiencies of Herrmann and Schmit.  Applicant’s argument is not found persuasive for at least the reason that Applicant’s assertions regarding the deficiencies of Herrmann and Schmit were not found persuasive.   

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREVOR LOVE/Primary Examiner, Art Unit 1611